s wvise coo-oee department of the treasury internal_revenue_service washington d c date feb coan person identification_number telephone number jt b employer_identification_number dear sir or madam this is in response to your letter dated date in which you requested certain rulings with respect to a proposed transfer of all of the assets of b to c b and c are exempt under sec_501 of the internal_revenue_code and are classified as private_foundations under sec_509 b was originally organized and funded by e it has always operated exclusively for charitable literary educational and scientific purposes by f it has always operated exciusively for educational and scientific purposes c was originally organized and funded e and f recently merged resulting in the creation of d b and c are both funded exclusively by grants from d b and c now share the same officers and directors because b and c now receive all of their funds for charitable giving from d the officers and directors of b and c believe that the merger of b and c will eliminate duplicative administrative costs and allow more effective management of their charitable giving programs thus the combined organization will be better able to meet their charitable goals provide a more rational means of efficiently administering the charitable giving program of d therefore b and c propose to merge c will be the surviving entity a single foundation would b has not notified the service that it intends to terminate its private_foundation_status nor has b ever received notification that its status as a private_foundation has been terminated furthermore b has stated that it has not committed willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter e sec_507 of the code provides for the voluntary and involuntary termination of private it states in part that except for transfers described in sec_507 an foundation status organization's private_foundation_status will be terminated only if the organization notifies the service of its intent to terminate or there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_507 of the code provides that for purposes of sec_507 of the code the value of the net assets of the private_foundation shall be determined at whichever time the value is higher the first day on which action is taken by the organization which culminates in its ceasing to be a private_foundation or the date on which it ceases to be a private_foundation sec_1_507-3 of the income_tax regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a transfer of its assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 of the code however where the transferor has disposed of all of its assets the record-keeping requirements of sec_4942 of the code shall not apply during any period in which it has no assets - sec_1_507-1 of the regulations provides that neither a transfer of all of the assets of a private_foundation nor a significant disposition of assets as defined in sec_1 c by a private_foundation whether or not any portion of such disposition of assets is made to another private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its assets is not required to file annual information returns required by sec_6033 of the code for its tax years after the tax_year of its transfer when it has no assets or activities sec_1_507-3of the regulations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this subsection the transferor organization shall not be treated as a newly created organization sec_1_507-3 of the regulations provides that a transferee organization in the case of a transfer described in sec_507 of the code shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit of the transferor organization multiplied by a fraction the numerator of which is the fair market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer fair_market_value is determined at the time of transfer sec_1_507-3 of the regulations provides that in a sec_507 transfer the provisions enumerated in subparagraphs a through g thereof apply to the transferee foundation with respect to the assets transferred to the same extent and in the same manner that they would have applied to the transferor foundation had the transfer described in sec_507 been effected sec_1_507-3 of the regulations provides that if a transferor private_foundation transfers assets to a private_foundation effectively controlled directly or indirectly by the same person or persons who effectively control the transferor private_foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor’s assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-3 of the regulations provides that in order for a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization not to be a taxable_expenditure it must be to an organization described in sec_501 other than an organization described in sec_509 or treated as described in sec_501 under sec_4947 sec_1_507-4 of the regulations provides that the tax on termination of private foundation-status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4942 of the code requires a private_foundation to make specified distributions of income for each taxable_year including the year in which it transfers substantial assets to another private_foundation under sec_507 sec_4942 of the code defines a qualifying_distribution as any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code requires that a grantor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation which is not an operating_foundation under sec_4942 of the code must have adequate_records as required by sec_4942 of the code to show that the grantee private_foundation in fact subsequently made qualifying distributions that were equal to the amount of the grant and that were paid out of the grantee’s own corpus within the meaning of sec_4942 of the code such grantee foundation’s qualifying distributions out of corpus must be expended before the close of the grantee’s first tax_year after its tax_year in which it received the grant sec_4944 of the code imposes tax upon a private_foundation which invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4945 of the code imposes tax upon a private foundation’s making of any taxable_expenditure under sec_4945 sec_4945 of the code defines the term taxable_expenditure to include any amount_paid or incurred by a private_foundation as a grant to an organization unless a the organization is described in subparagraphs or of sec_509 of the code or is an exempt_operating_foundation as defined in sec_4940 of the code or b the private_foundation exercises expenditure_responsibility with to such grant in accordance with sec_4945 of the code the exercise of expenditure_responsibility requires the foundation that makes the transfer to keep detailed records of the way the payment is spent by the recipient foundation sec_4945 of the code provides that expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and detailed reports with respect to such expenditures and to make full and detailed reports to the secretary sec_53_4945-5 of the foundation and similar excise_taxes regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 and h and this section apply to transfers of assets described in sec_507 sec_53_4945-6 of the regulations allows a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code b has not notified the service that it intends to terminate its private_foundation_status nor has b ever received notification that its status as a private_foundation has been terminated furthermore b has represented that it has not committed willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to a termination pursuant to sec_507 of the code because b is not terminating its existence and assuming there has been no willful repeated or flagrant act giving rise to liability under chapter no tax will be imposed on b under sec_507 as a result of the transfer of assets from b to c because a transfer of assets as described in sec_507 will not cause a termination of an organization's private_foundation_status the transfer from b to c will not terminate b's status as a private_foundation under sec_507 under sec_507 of the code the value of b’s assets after it has transferred all of its assets to c willbe zero thus b’s voluntary notice of termination of its private_foundation_status pursuant to sec_507 will not result in tax under sec_507 of the code under sec_1_507-3 of the regulations the transfer of b’s assets to c pursuant to sec_507 of the code will not result in c being considered a newly-created organization moreover c will succeed to all of b’s aggregate tax benefits because b and c are controlled by d for purposes of chapter of the code and sec_507 through of the code c will be treated subsequent to the transfer of all of b’s assets as if it were b in the proportion which the fair_market_value of the assets less encumbrances transferred bears to the fair_market_value of b’s assets less encumbrances immediately before the transfer thus c can succeed to b’s excess qualifying distributions carryover for purposes of sec_4942 of the code including the election under section a -3 c iv of the regulations under sec_1_507-3 of the regulations the provisions enumerated in subparagraphs a through g thereof apply to c with respect to the assets transferred to the same extent and in the same manner that they would have applied to b had the transfer described in sec_507 of the code not been effected - because b will dispose_of all of its assets the recordkeeping requirements of sec_4942 will not apply during any period in which it has no assets therefore b’s recordkeeping under sec_4942 will not apply after the merger since b will have disposed of all of its assets because b and c are both exempt under sec_501 they are not considered disqualified persons for purposes of self-dealing therefore the transfer of assets from b toc would not be considered an act of self-dealing because c is exempt under sec_501 and is organized for purposes described in sec_170 and the reason for the transfer is to carry out more efficiently such exempt purposes the transfer would not be a jeopardizing investment under sec_4944 under sec_1_507-3 of the regulations c will be treated the same as b so that b’s undistributed_income under sec_4942 if not already distributed by b must be taken into account by c as the successor to b under sec_4942 for failure to distribute income b’s transfer of assets to c will not subject b to tax because b is transferring all of its assets to c pursuant to a merger and b and c are controlled by the same persons c will be treated as b the transfer will be treated as not having -6- taken place for expenditure_responsibility purposes under sec_4945 of the code - thus the transfer will not be a taxable_expenditure under sec_4945 therefore b need not exercise expenditure_responsibility with regard to the transfer accordingly based on the information furnished we rule as follows the transfer of the assets of b to c will not result in the termination of b’s private_foundation_status within the meaning of sec_507 of the code or the imposition of any termination_tax under sec_507 c as the transferee of b’s assets will not be treated as a new foundation c will succeed to all of b’s aggregate tax benefits c will succeed to b’s excess qualifying distributions carryover for purposes of sec_4942 of the code including the election under section a -3 c iv of the regulations the provisions of sec_1_507-3 through g will apply to c with respect to assets transferred from b b will not be required to comply with the recordkeeping requirements of sec_5 g b of the code with respect to and following the transfer of assets to c the transfer of assets from b to c will not constitute an act of self-dealing under sec_4941 of the code and will not constitute a jeopardy investment under sec_4944 the transfer of assets from b to c will not subject b to any_tax under sec_4942 of the code for a failure to distribute income b will not be subject_to tax under sec_507 of the code if b informs the service of its intention to terminate its private_foundation_status following the transfer of assets to c the transfer of assets from b to c will not constitute a taxable_expenditure under sec_4945 of the code and b will not be required to exercise expenditure_responsibility under sec_4945 or h as a result of the transfer we are informing the ohio te_ge office of this action please keep a copy of this ruling in your organization’s permanent records this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent oo if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely bevathl v daok gerald v sack manager exempt_organizations technical group
